In a condemnation proceeding, the City of New York, Linden Country Club, Inc., and William A. Gull, as trustee, cross-appeal from portions of a fourth separate and partial supplemental final decree of the Supreme Court, Queens County (Brown, J.), entered August 8, 1978, which made awards for certain damage parcels, and the City of New York appeals from so much of a second supple*895mental fourth separate and partial final decree of said court, entered October 5, 1978, as made an award for Damage Parcel No. 162. By order of this court dated December 22, 1980, we (1) modified the decree entered August 8, 1978, on the law, by increasing the award to William A. Gull for certain damage parcels, and, as so modified, said decree was affirmed insofar as appealed from, and (2) affirmed the decree entered October 5, 1978, insofar as appealed from (Matter of City of New York [Reiss—Linden Country Club], 78 AD2d 241). Upon further appeal, the Court of Appeals reversed this court’s order of December 22,1980, and remitted the matter to us for a review of the facts (55 NY2d 885). Decree entered August 8,1978, modified, on the facts, by increasing the award to William A. Gull, as trustee, for Damage Parcels Nos. 138-149, inclusive, to $3,974,687.50. As so modified, decree affirmed insofar as appealed from, without costs or disbursements.. Ejecree entered October 5, 1978, affirmed insofar as appealed from, without costs or disbursements. Upon our examination of the facts, we adhere to our original decision as set forth in the opinion of Justice Titone (78 AD2d 241, supra). Titone, J. P., Mangano, Gibbons and Boyers, JJ., concur.